On December 31, 2008, this court found Verdell Starks to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Starks was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On January 13, 2010, Starks submitted a motion for leave to file an appeal/memorandum in support of jurisdiction. Upon review of the proffered filing the court finds it without merit. Accordingly,
It is ordered by the court that Starks is denied leave to file an appeal.